DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9-11 are rejected under each of 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by De Roeck (EP 3 403 838 A1).
With respect to claim 1, De Roeck teaches a transport device (Fig. 3) comprising:
a transport belt 250 having a support surface 2000 configured to support a medium 1000, and configured to transport the medium supported by the support surface, 
a cleaning roller 500 including an absorbent member 2500 (paragraph [0019]) configured to absorb cleaning liquid, and configured to clean the support surface as the absorbent member comes into contact with the support surface (Fig. 3), 
a supply unit 400 configured to supply the cleaning liquid to the cleaning roller 500, and
a spray unit 1100 configured to spray gas to the support surface cleaned by the cleaning roller (see paragraphs [0097] and [0099]), wherein
the spray unit is configured to spray the gas to the cleaning roller (see paragraphs [0097] and [0099]). 
With respect to claim 9, De Roeck teaches a heating unit (see paragraph [0099]) configured to heat the gas to the sprayed by the spray unit. 
With respect to claim 10, De Roeck teaches the spray unit is capable of switching the target to which the gas is sprayed between the support surface or the cleaning roller, as described in paragraphs [0097] and [0099].
With respect to claim 11, De Roeck teaches a recording device (Fig. 3) comprising:
a recording unit 905 configured to perform recording on a medium 1000,
a transport belt 250 having a support surface 2000 configured to support the medium 1000, and configured to transport the medium supported by the support surface, 
a cleaning roller 500 including an absorbent member 2500 (paragraph [0019]) configured to absorb cleaning liquid, and configured to clean the support surface as the absorbent member comes into contact with the support surface (Fig. 3), 
a supply unit 400 configured to supply the cleaning liquid to the cleaning roller 500, and
a spray unit 1100 configured to spray gas to the support surface cleaned by the cleaning roller (paragraphs [0097] and [0099]), wherein 
the spray unit 1100 is configured to spray the gas to the cleaning roller 500 (see paragraphs [0097] and [0099]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over De Roeck (EP 3 403 838 A1) in view of Katsuyama (JP 11-192694 A).
With respect to claim 2, De Roeck teaches a transport device having all of the structure as recited with the exception of having a movement mechanism configured to relatively move the transport belt and the cleaning roller such that the cleaning roller is separated from the support surface.  However, Katsuyama teaches it is well known in the art to have a transport device including a movement mechanism for relatively moving the transport belt and the cleaning roller, as exemplified by the cleaning roller 31 and the movement mechanism 34 shown in Figure 2 and described in the English language translation in paragraph [0030].  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a movement mechanism as taught by Katsuyama in the device of De Roeck to allow for the cleaning roller to be periodically moved away from the transport belt to allow for better isolated cleaning of the cleaning roller.  Note additionally in the device of De Roeck as modified by Katsuyama, it would be obvious to allow the spray unit to spray toward the cleaning roller and/or the transport belt to allow the heated fluid to be supplied to the fluid receiving tray for washing off the fiber waste, dust, and fluff adhering to the cleaning roller as desired.     

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over De Roeck (EP 3 403 838 A1) in view of Tsutsumi et al. (JP 2005-280942 A).
With respect to claim 3, De Roeck teaches a transport device as recited with the exception of the transport device further comprising a drive unit configured to rotate the cleaning roller, and a squeeze member configured to contact the absorbent member and to squeeze the absorbent member as the cleaning roller rotates in a state in which the squeeze member is in contact with the absorbent member, wherein the supply unit is configured to be switches between a supply state in which cleaning liquid is supplied to the cleaning roller and a non-supply state in which the cleaning liquid is not supplied to the cleaning roller, and the squeeze member squeezes the absorbent member while the supply unit is in the non-supply state.  However, Tsutsumi et al. teach a transport device including a transport belt 14, a cleaning roller 41 and a squeeze member 43, wherein the device includes a drive unit configured to rotate the cleaning roller 41, and the squeeze member 43 configured to contact the absorbent member and to squeeze the absorbent member as the cleaning roller rotates in a state in which the squeeze member is in contact with the absorbent member, wherein the supply unit 42 is configured to be switched between a supply state in which cleaning liquid is supplied to the cleaning roller and a non-supply state in which the cleaning liquid is not supplied to the cleaning roller (i.e., the non-supply state is the state in which the cleaning liquid is discharged/drained via drain pipe 62 or overflow pipe 64), and the squeeze member 43 squeezes the absorbent member while the supply unit is in the non-supply state.  See the English language translation of Tsutsumi et al.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the arrangement of Tsutsumi et al. in the transport device of De Roeck to allow for better control of the amount of water/cleaning fluid on the surface of the cleaning roller. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 7 of co-pending Application No. 17/654611 (hereafter referred to as US ‘611) in view of De Roeck (EP 3 403 838 A1). 
This is a provisional non-statutory double patenting rejection.
With respect to claim 1, claims 1 and 7 of US ‘611 teaches a transport device comprising a transport belt having a support surface configured to support a medium, and configured to transport the medium supported by the support surface (claim 1), a cleaning roller including an absorbent member configured to absorb cleaning liquid, and configured to clean the support surface as the absorbent member comes into contact with the support surface (claim 1), a supply unit configured to supply the cleaning liquid to the cleaning roller (claim 1) and a spray unit configured to spray gas to the cleaning roller (claim 7).  Claims 1 and 7 of US ‘611 fail to teach the spray unit is configured to spray gas to the support surface cleaned by the cleaning roller.  However, De Roeck teaches it is well known in the art to provide a transport device including a spray unit that is configured to spray gas to the support surface as well as the cleaning rolling.  See paragraphs [0097] and [0099] of De Roeck.  In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the transport device of claims 1 and 7 of US ‘611 to have the spray unit being configured such that it can spray gas to the support surface as well as to the cleaning roller to allow for enhanced cleaning power and better controlled delivery of cleaning fluid as desired.    
With respect to claim 3, note claim 1 of US ‘611 teaches a transport device comprising a drive unit configured to rotate the cleaning roller (claim 1), and a squeeze member configured to contact the absorbent member and to squeeze the absorbent member as the cleaning roller rotates in a state in which the squeeze member is in contact with the absorbent member (claim 1), wherein the supply unit is configured to be switches between a supply state in which cleaning liquid is supplied to the cleaning roller and a non-supply state in which the cleaning liquid is not supplied to the cleaning roller (claim 1), and the squeeze member squeezes the absorbent member while the supply unit is in the non-supply state (claim 1). 

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 4, the prior art of record fails to teach or fairly suggest a transport device having all the structure as recited, in combination with and particularly including, a control unit, where after the squeeze member starts squeezing the absorbent member while the supply unit is in the non-supply state, the control unit terminates operation of the squeeze member squeezing the absorbent member based on a predetermined condition. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kimoto et al. (WO 2012/073907 A1), Yamaguchi (US 2016/0355037 A1) and Miyata (US 2008/0107461 A1) each teach a cleaning roller for use in a transport device having similarities to the claimed subject matter that are readily apparent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161. The examiner can normally be reached M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on 571-272-7149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

lje
November 3, 2022